Citation Nr: 0532652	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  01-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dermatitis, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for non-malignant 
lipomas of the forehead and scalp, to include as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for dermatitis, to 
include as due to exposure to Agent Orange, and for non-
malignant lipomas of the forehead and scalp, to include as 
due to exposure to Agent Orange.  In August 2002, the veteran 
testified before the Board via videoconference from the RO.  
In February 2003, the Board undertook additional development 
of the evidence as to these issues pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), a regulation that was later invalidated.  
See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  In December 2003, the Board 
remanded the claims for further development.  

The Board notes that the Judge before whom the veteran 
testified in October 2002 is no longer employed by the Board.  
In October 2005, the veteran was informed of such and was 
offered an opportunity to have a hearing with another 
Veterans Law Judge.  In November 2005, the Board received a 
statement from the veteran indicating that he did not want an 
additional hearing.  Accordingly, the Board will proceed with 
the consideration of his case.


FINDINGS OF FACT

1.  The veteran has no current diagnosis of dermatitis.  Any 
intermittent dermatitis condition began many years after 
service and has not been associated with his active service 
or any incident therein, including herbicide exposure during 
service.

2.  The veteran's lipomas of the forehead and scalp began 
many years after service and have not been associated with 
his active service or any incident therein, including 
herbicide exposure during service.


CONCLUSIONS OF LAW

1.  Any dermatitis condition, to include as due to exposure 
to Agent Orange, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  The veteran's lipomas of the forehead and scalp, to 
include as due to exposure to Agent Orange, were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that his current skin conditions, 
dermatitis and lipomas of the forehead and scalp, are the 
result of exposure to Agent Orange or other herbicide agents 
during service.  These claims will be addressed in turn.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  The veteran's skin disorders (dermatitis and 
lipomas of the forehead and scalp) are not conditions subject 
to presumptive service connection.

However, diseases associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e) (2005), will 
be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit has determined that an appellant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

The Board notes that a veteran who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  The veteran in this case 
served on active duty from April 1969 to December 1970; this 
period included service in Vietnam.  Accordingly, the veteran 
in this case is presumed to have been exposed to Agent 
Orange.  However, the veteran has not been diagnosed with 
skin disorders that have been shown to have a positive 
association with exposure to herbicides, and he is therefore 
not entitled to service connection on a presumptive basis.  
See  38 C.F.R. § 3.309(e).   The Board thus turns to the 
merits of the veteran's claims on a direct basis.

A.  Dermatitis

Service medical records in this case are negative for 
complaints of skin problems.  The Board therefore finds that 
the weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
dermatitis.  38 C.F.R. § 3.303(b).  With regard to the 
continuity of post-service symptomatology, the first post-
service clinical evidence of any skin problem, excluding 
lipomas, is dated in May 1999.  At that time, the veteran 
complained of a rash on his hands and arms that had been 
there for six weeks.  He reported never having had similar 
symptoms before.  The assessment was contact dermatitis.  The 
following month, the veteran again complained of the rash, 
described as blisters, which at that time had persisted for 
two months.  There is no further record of treatment for skin 
problems until September 2001, when a record of treatment for 
hepatitis shows that the veteran had a history of skin 
problems.  A March 2002 treatment record pertaining to 
hepatitis notes that the veteran reported having had a mild 
skin reaction after beginning a new medication.  Finally, in 
December 2003, the veteran was noted to have a non-specific 
rash on the posterior of his thorax that was assessed as 
dermatitis.  

The veteran underwent VA examination in March 1990, in 
conjunction with a claim for non-service-connected pension.  
There were no abnormalities of the skin noted upon 
examination.  The veteran again underwent VA examination in 
November 2000.  At that time, he described having noticed 
blisters over the forearms and the hands for a long period 
off and on.  He reported having been prescribed creams but 
stated that they did not help.  He stated that the blisters 
burst open and leave scars.  Physical examination revealed 
some skin lesions, along with some scabs, over the distal 
third of the forearm and the hands, the etiology of which the 
examiner stated was unclear.  He also was noted to have some 
hyperpigmented scars over the legs, bilaterally, that were 
thought to be the residuals of insect bites.  He was 
diagnosed with dermatitis/skin lesions mostly on the dorsum 
of the hands of unclear etiology.  Finally, the veteran 
underwent VA examination in November 2004.  At that time, the 
veteran was unable to show the examiner any skin problems.  
He reported occasional breaking out of his skin into 
"bumps," and noted that he can see "specs when it is under 
light."  The examiner noted that he had had no recent skin 
infection or skin breakdown.  Physical examination revealed 
normal skin; dermatitis was expressly not diagnosed.  

The Board has considered the veteran's claims that his 
dermatitis condition is related to his service, and 
specifically, to exposure to Agent Orange.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

After a thorough review of the record, the Board finds that 
the evidence does not show that the veteran has dermatitis 
related to active service.  The veteran's service medical 
records are negative for any treatment relating to this 
disorder.  With regard to post-service medical evidence, the 
first post-service clinical evidence of any skin condition 
excluding lipomas was in May 1999, approximately 29 years 
after service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Significantly, on the most recent examination, the 
veteran did not have any dermatitis.  Evidence of a current 
disability is a prerequisite for service connection.  See 
Boyer, supra.  The veteran contends that his dermatitis 
condition periodically flares up, and that, at the time of 
his examination, he was not experiencing a flare up.  
However, even if the veteran does have an intermittent 
dermatitis condition, the Board finds that he is not entitled 
to service connection for this condition, as there is no 
competent medical evidence that any dermatitis has been 
linked to service or to a service-connected disability.  No 
probative, competent medical evidence exists of a 
relationship between any dermatitis and any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. App. 
117 (1999); McManaway v. West, 13 Vet. App. 60 (1990); Savage 
v. Gober, 10 Vet. App. 488 (1997).  The Board therefore 
concludes that the veteran's dermatitis was not incurred in 
or aggravated by his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Lipomas of the Forehead and Scalp

Service medical records in this case are negative for any 
indication of a lipoma.  The Board notes that an October 1969 
treatment record shows that the veteran had a "protruding 
mass" behind his left ear.  However, this appears to have 
been associated with an injury incurred after a rifle was 
shot close to the veteran's ear.  The Board therefore finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
lipomas.  38 C.F.R. § 3.303(b).  The veteran contends that he 
first noticed the development of a lipoma in 1970.  However, 
the first post-service clinical evidence of any lipoma is 
dated in January 1990, when the veteran had a lipoma removed 
from the left side of his neck.  At that time, the veteran 
reported having noticed the nodule approximately seven years 
earlier, and stated that the nodule had grown progressively 
larger over the past four years.  Examination of the skin did 
not reveal any additional lipomas.  

The veteran underwent VA examination in March 1990, in 
conjunction with a claim for non-service-connected pension.  
The veteran was noted to have had a lipoma removed from the 
left side of his neck in January 1990.  There was a very 
small subcutaneous nodule flet in the left submandibular area 
at the time of examination.  The veteran again underwent VA 
examination in November 2000.  The veteran reported having 
had a non-cancerous tumor removed from the side of his jaw in 
the recent past.  He noted that he currently had additional 
swellings over the forehead and the occipital area, which at 
times became tender.  Physical examination revealed 
subcutaneous swellings over the forehead on the left side.  
Two similar subcutaneous swellings were noted in the parieto 
occipital area, which were nontender, easily mobile, and 
nonadherent to the deeper structures.  He was diagnosed with 
lipomas of the forehead and scalp, status post removal of a 
lipoma on the right side of the neck.  

There is no further mention of any lipoma until February 
2002, when, at an appointment for treatment of hepatitis, a 
lipoma over the occipital area was observed.  The veteran was 
offered a surgical consult; he indicated that he would think 
about it.  This same lipoma is noted in a March 2002 record 
of treatment for hepatitis, and in a July 2003 record of 
treatment for chest pain.  

Finally, the veteran underwent VA examination in November 
2004.  The veteran was noted to have a lipoma on the back of 
his head (the occiput) and two small lipomas above.  He 
identified no problems with the lipoma other than he could 
feel it when he put his head on a pillow.  He reported that 
he had had no problems with his scalp, no secondary hair 
loss, and no skin breakdowns.  He was diagnosed with benign 
lipomas of the scalp.  The examiner opined that there was no 
relationship between his service and the lipomas.

The Board has considered the veteran's claims that his 
lipomas are related to his service, and specifically, to 
exposure to Agent Orange.  However, as a layman, the veteran 
is not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

After a thorough review of the record, the Board finds that 
the evidence does not show that the veteran's lipomas are 
related to active service.  The veteran's service medical 
records are negative for any treatment or observation of a 
lipoma.  With regard to post-service medical evidence, the 
first post-service clinical evidence of any lipomas is in 
January 1990, approximately 19 years after his ervice.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a direct 
medical nexus between military service and the veteran's 
lipomas or to any exposure to herbicides.  Additionally, the 
November 2004 VA examiner opined that there was no 
relationship between his service and the lipomas.  The Board 
finds this opinion to be probative and that this opinion 
further weighs against the veteran's claim.  No probative, 
competent medical evidence is of record that demonstrates a 
relationship between the veteran's lipomas and his service, 
or that demonstrates any continuity of symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. App. 488 
(1997).  The Board therefore concludes that the veteran's 
lipomas were not incurred in or aggravated by his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2000, 
June 2001, September 2002, March 2004, and February 2005; a 
rating decision in May 2001, a statement of the case in 
November 2001; and supplemental statements of the case in 
October 2002 and July 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

ORDER

Service connection for dermatitis is denied.

Service connection for lipomas of the forehead and scalp is 
denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


